United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER (JERRY PETIS HOSPITAL),
Loma Linda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-666
Issued: November 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ April 7 and December 8, 2008 merit decisions, denying her recurrence
of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
commencing May 27, 2007 causally related to her August 28, 2002 injury.

FACTUAL HISTORY
On August 28, 2002 appellant, then a 43-year-old pharmacy technician, sustained a
meniscus tear of the left knee when she tripped on a mat at work.1 By letter dated February 25,
2003, the Office accepted her claim for a left knee meniscal tear.2
On July 12, 2007 appellant filed a claim alleging that she sustained a recurrence of
disability on May 27, 2007. When she bent over to pick up her car keys from the kitchen floor,
she heard a pop in the meniscus area of her left knee. Appellant stated that her knee never healed
properly following surgery in 2003 and that she experienced ongoing pain and swelling.3
In a July 12, 2007 narrative statement, appellant related that a magnetic resonance
imaging scan of her left knee revealed a meniscus tear stemming from her employment-related
injury. She also sustained a broken tibia bone due to the way she was forced to walk. An
attending physician advised her that the fracture could have been caused by her weak meniscus,
which never healed properly.
In an August 23, 2007 medical report, Dr. Murphy reviewed the history that appellant
sustained a left knee injury on May 27, 2007 when she picked up her keys. He also reviewed her
medical background. Appellant’s complaints included persistent medial left knee pain since her
August 28, 2002 employment injury. On physical examination, Dr. Murphy reported decreased
range of motion of the left knee, tenderness at the proximal tibia and mild swelling in the medial
region. An x-ray of the left knee demonstrated a proximal tibia stress fracture medially.
Dr. Murphy diagnosed an industrial musculoligamentous sprain/strain and a nonindustrial
proximal tibial stress fracture of the left knee. He stated that the stress fracture may have
developed as a result of some type of metabolic condition. Dr. Murphy opined that appellant
sustained a nonindustrial injury on May 27, 2007.
By letter dated September 26, 2007, the Office requested that appellant submit a
rationalized medical opinion from a physician explaining whether the diagnosed left knee strain
was industrial or caused by the nonindustrial stress fracture or from picking up her keys.
Appellant was provided 30 days to submit the requested evidence. She did not respond.
In a November 29, 2007 decision, the Office denied appellant’s recurrence of disability
claim. The medical evidence of record was found insufficient to establish that she was totally
disabled on May 27, 2007 due to her accepted August 28, 2002 employment-related injury.4
1

Appellant retired from the employing establishment on medical disability in 2005.

2

By decision dated May 19, 2006, the Office granted appellant a schedule award for a six percent impairment of
the left lower extremity.
3

By letter dated June 18, 2003, the Office authorized left knee arthroscopic surgery, which was performed by
Dr. Paul C. Murphy, an attending Board-certified orthopedic surgeon, on July 3, 2003.
4

In a January 14, 2008 letter, the Office denied authorization of appellant’s request for left knee surgery based on
its November 29, 2007 decision. It advised her to exercise her appeal rights if she disagreed with the denial of her
recurrence of total disability claim.

2

In reports dated November 21, 2007 and January 4, 2008, Dr. Murphy provided findings
on physical examination, which included joint line tenderness, positive McMurray’s testing and
internal derangement. He advised that appellant sustained a medial meniscus tear of the left
knee, which had worsened.
By letter dated January 25, 2008, appellant requested reconsideration of the
November 29, 2007 decision. She contended that there was confusion regarding Dr. Murphy’s
opinion on causal relation. Appellant asserted that he had informed her that the injury she
sustained on May 27, 2007 was a recurrence of her August 28, 2002 employment injury.
Dr. Murphy further advised her that the healing process from the original surgery did not work.
Additional surgery was necessary because appellant continued to experience pain and swelling
and was restricted regarding her left knee.
In an April 7, 2008 decision, the Office denied modification of the November 29, 2007
decision. The evidence submitted by appellant was insufficient to establish that she sustained a
recurrence of disability commencing May 27, 2007 due to her accepted employment injury.
On April 28, 2008 appellant requested reconsideration. In an undated letter, she
described her left knee symptoms which included swelling, weakness and “pain-catchingpopping.” Appellant was unable to bear weight since the August 28, 2002 employment-related
injury and July 3, 2003 surgery. She stated that Dr. Murphy planned to submit a report clarifying
his opinion.
By decision dated July 23, 2008, the Office denied appellant’s request for
reconsideration. It found that she failed to submit any relevant and pertinent new evidence or
argument or establish that the Office erred in applying or interpreting a point of law. Appellant’s
claim was not entitled to further merit review.
On September 10, 2008 appellant requested reconsideration of the July 23, 2008 decision.
In a June 27, 2008 report, Dr. Murphy reviewed the history of the accepted August 28, 2002
employment injury, the May 27, 2007 incident and appellant’s medical treatment. He opined
that her current strain and medial meniscus tear of the left knee were caused by the August 28,
2002 employment injury. Dr. Murphy stated that the employment injury continued to be the
predominate and sole cause of appellant’s ongoing knee condition and need for treatment. The
other cause of appellant’s knee pain was osteoporosis, which lead to the tibial stress fracture.
Dr. Murphy related that the stress fracture had healed and was no longer related to her
complaints of knee pain. He advised that the nonindustrial left tibial stress fracture would not
have caused the medial meniscus tear.
By decision dated December 8, 2008, the Office denied modification of July 23, 2008
decision. The medical evidence submitted by appellant was found insufficient to establish that
she sustained a recurrence of disability on May 27, 2007 causally related to her August 28, 2002
employment injury.

3

LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.6 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.7 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.8 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.9
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.10 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.11 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.12

5

20 C.F.R. § 10.5(x).

6

Kenneth R. Love, 50 ECAB 193, 199 (1998).

7

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

8

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

9

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

10

See Ricky S. Storms, supra note 8; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
11

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
12

See Ricky S. Storms, supra note 8; Morris Scanlon, 11 ECAB 384, 385 (1960).

4

ANALYSIS
The Office accepted that appellant sustained a meniscal tear of the left knee on
August 28, 2002 while in the performance of duty. Appellant underwent arthroscopic surgery on
July 3, 2002. She claimed a recurrence of disability commencing May 27, 2007. The Board
finds that appellant has failed to submit sufficient medical evidence to establish that her claimed
recurrence was caused or aggravated by her accepted injury.
Dr. Murphy’s August 23, 2007 report reviewed the history of the May 27, 2007 incident
of lifting keys from her kitchen floor. He provided findings on physical examination.
Dr. Murphy noted that appellant experienced persistent medial left knee pain since her
August 28, 2002 employment injury. He found decreased range of motion of the left knee,
tenderness at the proximal tibia and mild swelling in the medial region. Dr. Murphy noted that
an x-ray of the left knee showed a proximal tibia stress fracture medially. After reporting the
results of his examination and diagnostic testing, he opined that appellant sustained a
work-related musculoligamentous sprain/strain. Dr. Murphy advised that she sustained a
nonwork-related proximal tibial stress fracture on May 27, 2007. He stated that the stress
fracture may have developed as a result of some type of metabolic condition. While Dr. Murphy
opined that appellant’s musculoligamentous sprain/strain was work related, he failed to provide
any medical opinion relating her left knee condition to the August 28, 2002 employment injury.13
Further, he did not provide any opinion addressing disability commencing May 27, 2007. The
Board finds that Dr. Murphy’s report is insufficient to establish her claim.
Dr. Murphy’s November 29, 2007 and January 4, 2008 reports found that appellant
sustained a worsening medial meniscus tear of the left knee. On physical examination, he
reported joint line tenderness, positive McMurray’s testing and internal derangement. However,
Dr. Murphy did not address whether appellant’s accepted left knee condition had changed such
that she became disabled as of May 27, 2007.14 The Board finds that his report is insufficient to
establish appellant’s claim.
Dr. Murphy’s June 27, 2008 report reviewed a history of the August 28, 2002
employment injury, the May 27, 2007 key incident and appellant’s medical treatment. He
opined that her current left knee strain and medial meniscus tear required arthroscopic surgery
and was the direct result of the August 28, 2002 employment injury. Dr. Murphy noted that the
nonwork-related stress fracture was not related to appellant’s complaints of knee pain. Instead,
the condition was caused by osteoporosis and it had healed. Dr. Murphy advised that the stress
fracture would not have caused appellant’s medial meniscus tear. Although he stated generally
that the diagnosed knee conditions were causally related to her accepted employment injury, he
did not provide sufficient rationale explaining how appellant’s disability commencing
May 27, 2007 was related to the 2002 injury. The Board finds that his report is insufficient to
establish appellant’s claim.

13

Richard A. Neidert, 57 ECAB 474 (2006); Alice J. Tysinger, 51 ECAB 638 (2000) (where the Board found that
a medical opinion not fortified by medical rationale is of little probative value).
14

Id.

5

Appellant has failed to submit rationalized medical evidence establishing that her alleged
recurrence of disability commencing May 27, 2007 resulted from the residuals of her accepted
left knee meniscus tear.15 She has not met her burden of proof.16
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability commencing May 27, 2007 causally related to her accepted August 28, 2002
employment-related injury.
ORDER
IT IS HEREBY ORDERED THAT the December 8 and April 7, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Cecelia M. Corley, 56 ECAB 662 (2005).

16

Tammy L. Medley, 55 ECAB 182 (2003).

6

